—In an action to declare the rights of the parties under a contract of insurance with respect to whether the defendant Carlos Kneler is an insured under a policy issued to the defendant Nelida Konazewski, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated June 17, 1998, which denied his motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that there were triable issues of fact as to whether the defendant Carlos Kneler is insured by the subject insurance policy (see, e.g., Preferred Mut. Ins. Co. v Ryan, 175 AD2d 375).
*535The plaintiffs remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.